Case 3:17-cv-01388-NJR Document 98 Filed 07/10/20 Page 1 of 9 Page ID #1038




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 HENRY BARROWS,

                 Plaintiff,

 v.                                            Case No. 3:17-CV-1388-NJR

 LISA GOLDMAN, JACOB
 WEATHERFORD, AMANDA COWAN,
 REVA ENGELAGE, LAKESHA HAMBY,

                 Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Summary Judgment (Doc. 83) filed by

Defendant Jacob Weatherford and a Motion for Summary Judgment (Doc. 88) filed by

Defendants Amanda Cowan, Reva Engelage, Lisa Goldman, and Lakesha Hamby.

       This action is based on alleged deliberate indifference exhibited by the defendants

towards suicidal behavior by Plaintiff Henry Barrows during the term of his incarceration,

resulting in Barrows inflicting injuries upon himself. Barrows’ initial pro se complaint was

screened by Judge Michael Reagan on January 25, 2018, with two counts identified:


       Count One:         Eighth Amendment deliberate indifference claim against
                          Goldman, Weatherford, and Cowan for disregarding
                          Plaintiff’s risk of suicide on or about September 18, 2017.

       Count Two:         Eighth Amendment deliberate indifference claim against
                          Engelage and Hamby for closing Plaintiff’s wound with
                          steri strips and not referring Plaintiff for stitches.

       An attorney was appointed to represent Barrows on January 17, 2019, and this case

was transferred to the undersigned on March 6, 2019, following Judge Reagan’s retirement



                                       Page 1 of 9
Case 3:17-cv-01388-NJR Document 98 Filed 07/10/20 Page 2 of 9 Page ID #1039




(Docs. 44, 49). Barrows then filed an amended complaint (Doc. 69), which added further

factual allegations to his original complaint but did not change the two counts identified by

Judge Reagan.

                                      FACTUAL BACKGROUND

       Barrows has been incarcerated in facilities maintained by the Illinois Department of

Corrections (“IDOC”) since 2001 (Doc. 84 at 2). At all times relevant to this action, Barrows

was incarcerated at Menard Correctional Center (“Menard”) (Id.). Defendants Goldman,

Cowan, Engelage, and Hamby were at all times relevant to the action employed by IDOC at

Menard (Doc. 66 at 2). Goldman was the Mental Health Administrator at Menard, Cowan

was a Mental Health Nurse at Menard, and Engelage and Hamby were nurses in the Health

Care Unit at Menard (Id. at 2-3). Weatherford was at all times relevant to the action employed

by Wexford Health Sources, Inc, a company providing contract health services to IDOC

(Doc. 84 at 2). Through Wexford, Weatherford was employed as a Mental Health Practitioner

at Menard (Id.).

       Barrows was placed on 15-minute crisis watch in the Menard infirmary at the

direction of Goldman on September 12, 2017, after telling staff or a desire to harm himself

due to a “bogus ticket” that he received (Docs. 84-3 at 3-6, 84-4 at 1). The following day,

Barrows told staff of continuing thoughts of self-harm and exacerbated existing lacerations

on his arm, resulting in his placement on continuous watch (Doc. 84-3 at 3, 11-12). Barrows

was downgraded to 10-minute crisis watch on September 14, 2017, after staff assessed that

he was more stable (Id. at 13-14). On September 18, 2017, Barrows was moved from the

infirmary to a crisis watch cell in the North II cell house (Doc. 84-4 at 7). On September 19,

2017, Barrows re-opened a pre-existing laceration, expressing further suicidal thoughts (Id.


                                        Page 2 of 9
Case 3:17-cv-01388-NJR Document 98 Filed 07/10/20 Page 3 of 9 Page ID #1040




at 24-25). A nurse who attended to Barrows contacted Goldman, who ordered continuous

suicide watch (Id.). Barrows was brought to the infirmary that morning for treatment of his

lacerations and told a nurse that he would reopen them, at which point the nurse notified

Goldman, who ordered Barrows to be placed in four-point restraints in the infirmary (Id. at

26, 28-29). Barrows was released from his restraints the evening of September 19 after stating

that he was not suicidal (Id. at 33). On September 20, Barrows was moved to 10 minute crisis

watch, which was downgraded to 15-minute crisis watch on September 21 (Doc. 84-3 at 38-

40). On September 22, Barrows was released from the infirmary and returned to North II (Id.

at 41). Barrows was kept on 15-minute watch for the next few days and continued to express

mental instability and discontent (Id. at 42-45).

       On the morning of September 25, 2017, Barrows met with Weatherford and told him

that he felt like cutting himself again, noting that he had refused his medication the night

before (Doc. 84-3 at 46). Weatherford noted that Barrows should be kept on 15-minute watch

(Id.). Weatherford later testified in his deposition that when Barrows told him he felt like

cutting, he did not take it as an indication of Barrows’ intent to injure himself because it did

not mean that he would act on his desire to cut (Doc. 84-2 at 25-26). Weatherford noted that

given the totality of the circumstances he did not believe that there was an imminent threat

of Barrows cutting himself, and that he would have ordered 10-minute crisis watch if Barrows

had exhibited instability and hurt himself (Id.).

       Barrows’ own recollection of this exchange differs from what is recounted by

Weatherford, and he states that he asked Weatherford to put him back in four-point restraints

and was told by Weatherford that he could not order restraints unless Barrows cut himself

(Doc. 84-1 at 10). Weatherford disputes this, noting that he has no recollection of this


                                          Page 3 of 9
Case 3:17-cv-01388-NJR Document 98 Filed 07/10/20 Page 4 of 9 Page ID #1041




exchange, that he would have recorded in his notes if restraints were requested (Doc. 84-2 at

28). Weatherford notes that per IDOC policy, he did not have the ability to order that Barrows

be placed in restraints, though Barrows notes that he did have the ability to recommend

restraints to a psychiatrist, physician, or psychologist who could have given such an order

(Docs. 84-6 at 2-3). Goldman testified that an inmate’s request for restraints would only be

one factor in determining whether restraints should be applied (Doc. 84-5 at 36).

       Later that morning, at approximately 11:40 a.m. on September 25, a nurse noticed that

Barrows had cut himself in two locations, resulting in wounds approximately two

millimeters deep and two inches long which were bleeding profusely (Doc. 84-4 at 43).

Barrows was sent to the health care unit, and subsequently was moved to Chester Memorial

Hospital, where his lacerations were treated (Id. at 44). Upon his return, Barrows saw Cowan

for a suicide potential evaluation, stating that he was not suicidal but rather had cut himself

out of frustration, and Cowan noted that he had no suicidal ideation at that time (Doc. 84-3

at 47). Barrows was taken off crisis watch by Goldman due to a lack of suicidal ideation, as

reported by Cowan (Id.). On September 26, however, Barrows was returned to crisis watch

due to self-harm (Doc. 84-4 at 45-46).

       Hamby and Engelage examined Barrows in the Health Care Unit, with Hamby noting

that he had two new lacerations, one laceration 3 inches in length by 3 millimeters in depth

and another laceration 2.5 inches in length and 2 millimeters, with no active bleeding (Id.).

Hamby and Engelage applied steri-strips and a dry dressing (Id.). Barrows’ recollection of

this event differs, as he recalls that he was still bleeding when Hamby and Engelage treated

him and that Engelage had to put pressure on one of his wounds (Doc. 88-5 at 21-22).

According to Barrows, Engelage and Hamby conferred and agreed that the wound was a


                                         Page 4 of 9
Case 3:17-cv-01388-NJR Document 98 Filed 07/10/20 Page 5 of 9 Page ID #1042




“surgical wound” and that there was a risk of infection if it was not sealed with sutures, but

they used only steri-strips and gauze anyway (Id. at 22).

          According to Hamby’s notes, Barrows refused to “contract for safety” and

Dr. Goldman ordered that he be placed back in restraints (Doc. 88-4 at 45-46). Later on the

morning of September 26, Barrows agreed not to self-harm, and Goldman ordered his

restraints removed (Id. at 54). Barrows also reported that he had removed his sutures the

night before, and a nurse applied fresh steri-strips, noting no signs of infection (Id.). Barrows

was placed on 10-minute crisis watch, which was reduced to 15-minute crisis watch and then

discontinued by agreement of Goldman and Weatherford on September 27 (Doc. 84-3 at 59-

64). Barrows was seen by nurses on September 27 and 29, and on both dates nurses noted

that his wounds were clean and healing well, with no sign of infection.

          Barrows has stated that he has suffered no lasting effects from his injuries (Doc. 88-5

at 25).

                                LEGAL STANDARD – SUMMARY JUDGMENT

          Summary judgment is only appropriate if the movant “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014) (quoting FED. R. CIV. P.

56(a)). Once the moving party has set forth the basis for summary judgment, the burden then

shifts to the nonmoving party who must go beyond mere allegations and offer specific facts

showing that there is a genuine issue of fact for trial. FED. R. CIV. P. 56(e); see Celotex Corp. v.

Catrett, 477 U.S. 317,232-24 (1986). The nonmoving party must offer more than “[c]onclusory

allegations, unsupported by specific facts,” to establish a genuine issue of material fact. Payne

v. Pauley, 337 F.3d 767, 773 (7th Cir. 2003) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888


                                           Page 5 of 9
Case 3:17-cv-01388-NJR Document 98 Filed 07/10/20 Page 6 of 9 Page ID #1043




(1990)).

       In determining whether a genuine issue of fact exists, the Court must view the

evidence and draw all reasonable inferences in favor of the party opposing the motion.

Bennington v. Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001); see also Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). A “court may not assess the credibility of witnesses, choose

between competing inferences or balance the relative weight of conflicting evidence[.]” Reid

v. Neighborhood Assistance Corp. of America, 749 F.3d 581, 586 (7th Cir. 2014) (quoting Abdullahi

v. City of Madison, 423 F.3d 763, 769 (7th Cir. 2005)).

                                         APPLICABLE LAW

       In order to succeed in a claim for deliberate indifference based on inadequate medical

treatment, a plaintiff must show (1) that the plaintiff suffered an objectively serious risk of

harm and (2) that the defendant acted with a subjectively culpable state of mind in acting or

failing to act in disregard of that risk. Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011).

       For a medical need to be deemed to present an objectively serious risk of harm, the

need must be one that has been diagnosed by a physician, or one that is so obvious that even

a lay person could recognize the necessity of medical attention. Gutierrez v. Peters, 111 F.3d

1364, 1373 (7th Cir. 1997). In the past, courts have held mental illness and the possibility of

suicide to present a serious and objective risk of harm. Collins v. Seeman, 462 F.3d 757, 760–61

(7th Cir. 2006).

       To establish that a defendant was deliberately indifferent, a plaintiff must show that

officials were aware of the facts from which an inference could be drawn that a serious risk

to inmate health exists, and they must also draw the relevant inference. Farmer, 511 U.S. at

837. This requires actual knowledge; it is not enough to show that prison officials should have


                                            Page 6 of 9
Case 3:17-cv-01388-NJR Document 98 Filed 07/10/20 Page 7 of 9 Page ID #1044




been aware of the risk of harm. Collins v. Seeman, 462 F.3d 757, 761 (7th Cir. 2006). Knowledge

of the risk of harm is usually proven by showing that the inmate complained to prison

officials about the conditions in question. Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir.

2015). A plaintiff need not show that an inmate’s complaints and requests for assistance were

literally ignored, but only that the officials’ responses “were so plainly inappropriate as to

permit the inference that the defendant intentionally or recklessly disregarded his needs.”

Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008) (quoting Sherrod v. Lingle, 223 F.3d 605, 611

(7th Cir. 2000)). An inmate need not present direct evidence of the official’s state of mind,

however, and circumstantial evidence can be used to infer an official’s knowledge and intent.

Miller v. Illinois Dep’t of Transp., 643 F.3d 190, 196 (7th Cir. 2011) (citing Farmer, 511 U.S. at

842).

        Even if a defendant did disregard certain medical needs, this would only rise to the

level of deliberate indifference and result in a constitutional violation if such disregard was

“objectively, sufficiently serious” to constitute the “denial of minimal civilized measures of

life’s necessities.” Langston v. Peters, 100 F.3d 1234, 1240 (7th Cir. 1996) (quoting Farmer v.

Brennan, 511 U.S. 825, 834 (1994)). In assessing this, the Court should look to factors including

whether any harm actually resulted from the lack of medical attention. Thomas v. Walton, 461

F. Supp. 2d 786, 793 (S.D. Ill. 2006).

                                               ANALYSIS

I.      Count I: Deliberate Indifference to Risk of Suicide against Weatherford, Goldman
        and Cowan

        It is undisputed that Barrows’ mental health issues did present a serious medical

problem and that Weatherford, Goldman, and Cowan all had some level of awareness of



                                          Page 7 of 9
Case 3:17-cv-01388-NJR Document 98 Filed 07/10/20 Page 8 of 9 Page ID #1045




these problems. But Barrows has failed to present facts indicating that these defendants were

indifferent to his mental health issues.

       The factual record shows that Weatherford, Goldman, and Cowan both responded

adequately to Barrows’ evolving situation, analyzing his mental state at intervals and

adjusting his watch status according to their observations and professional opinions. They

followed up as his status changed, speaking with Barrows on multiple occasions as well as

reviewing notes from other practitioners.

       Without exhaustively reciting the facts of this case, none of the evidence presented

shows that any of these defendants ever ignored the medical needs of Barrow. While their

assessment of his mental state may not always have been perfect, they appear to have done

the best that they could reasonably have done based on their observations of Barrows and

their professional training. They are not expected to do any more than this, and there

certainly is no indication that any of these individuals deliberately ignored Barrows’ mental

health needs or risk of suicide. Summary judgment is warranted for Weatherford, Goldman,

and Cowan.

II.    Count Two: Deliberate Indifference to Medical Need Against Engelage and
       Hamby.

       The Court’s discussion of Count Two against Engelage and Hamby will be brief.

Without needing to delve into the dispute over what Engelage and Hamby may have said at

the time that they examined Barrows and applied seri-strips, it is sufficient to observe that

Barrows’ self-inflicted wounds healed rapidly and uneventfully, without any complications

or lasting effects. Accordingly, Barrows cannot point to any harm that arose from the alleged




                                           Page 8 of 9
Case 3:17-cv-01388-NJR Document 98 Filed 07/10/20 Page 9 of 9 Page ID #1046




lack of medical attention, and his claim fails. Summary judgment is warranted for Engelage

and Hamby.

                                          CONCLUSION

       For the reasons set forth above, the Court GRANTS summary judgment to all

Defendants and DISMISSES this action with prejudice. The Court DIRECTS the Clerk of

Court to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: July 10, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 9 of 9
